 1325 NLRB No. 851Although the Respondent denies paras. 2(b) and (c) of the com-plaint which describe the jurisdictional nature of its business, the Re-
spondent stipulated to that description in the underlying representa-
tion proceeding. Accordingly, and as the Respondent admits the re-
maining jurisdictional allegations in the complaint, in agreement with
the General Counsel, we find that the Respondent's denial does not
raise any jurisdictional issue warranting a hearing in this proceeding.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Orange Blossom Manor, Inc. and UNITE! Union ofNeedletrades, Industrial and Textile Employ-
ees, AFL±CIO, CLC. Case 12±CA±19209March 26, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
BRAMEPursuant to a charge filed on December 15, 1997,the General Counsel of the National Labor Relations
Board issued a complaint and notice of hearing on Jan-
uary 15, 1998, alleging that the Respondent has vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by refusing the Union's request to bargain
following the Union's certification in Case 12±RC±
7995. (Official notice is taken of the ``record'' in the
representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed an answer admitting in part and denying in
part the allegations in the complaint, and alleging af-
firmative defenses.On February 26, 1998, the General Counsel filed aMotion for Summary Judgment. On February 27, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer1the Respondent admits its refusal tobargain but attacks the validity of the certification on
the basis of the Board's inclusion of a challenged bal-
lot in the representation proceeding and the Union's
status as the employees' collective-bargaining rep-
resentative.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Board toreexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business located in Pem-
broke Park, Florida, has been engaged in the business
of operating an assisted living facility providing care
for the elderly.During the 12-month period preceding issuance ofthe complaint, the Respondent, in conducting its busi-
ness operations, derived gross revenues in excess of
$100,000 and during the same period of time, the Re-
spondent, in conducting its business operations, pur-
chased and received at its Pembroke Park, Florida fa-cility goods and materials valued in excess of $10,000
directly from points located outside the State of Flor-
ida. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held September 25, 1996, theUnion was certified on November 25, 1997, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time CNAs, activityemployees, housekeeping employees, laundry
maintenance, and dietary employees, waiters and
waitresses, driver, and receptionist employees em-
ployed by the Respondent at its facility located at
3535 SW 52nd Avenue, Pembroke Park, Florida;
excluding all other employees including LPNs,
technicians, professional employees, office clerical
employees, guards and supervisors as defined in
the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainOn or about December 1, 1997, the Union, by letter,requested the Respondent to meet and bargain, and,
since on or about December 1, 1997, the Respondent 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''has failed and refused. We find that this refusal con-stitutes an unlawful refusal to meet and bargain in vio-
lation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy failing and refusing on and after December 1,1997, to meet and bargain with the Union as the exclu-
sive collective-bargaining representative of employees
in the appropriate unit, the Respondent has engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to meet and bargain on request with
the Union and, if an understanding is reached, to em-body the understanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Orange Blossom Manor, Inc., Pembroke,
Florida, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing and refusing to meet and bargain withUNITE! Union of Needletrades, Industrial and Textile
Employees, AFL±CIO, CLC as the exclusive bargain-
ing representative of the employees in the bargaining
unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, meet and bargain with the Union asthe exclusive representative of the employees in the
following appropriate unit on terms and conditions of
employment, and if an understanding is reached, em-
body the understanding in a signed agreement:All full-time and regular part-time CNAs, activityemployees, housekeeping employees, laundrymaintenance, and dietary employees, waiters andwaitresses, driver, and receptionist employees em-
ployed by the Respondent at its facility located at
3535 SW 52nd Avenue, Pembroke Park, Florida;
excluding all other employees including LPNs,
technicians, professional employees, office clerical
employees, guards and supervisors as defined in
the Act.(b) Within 14 days after service by the Region, postat its facility in Pembroke Park, Florida, copies of the
attached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 12 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since December 17, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.March 26, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARD 3ORANGE BLOSSOM MANOR, INC.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with UNITE! Unionof Needletrades, Industrial and Textile Employees,
AFL±CIO±CLC as the exclusive representative of the
employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, meet and bargain with theUnion and put in writing and sign any agreement
reached on terms and conditions of employment for
our employees in the bargaining unit:All full-time and regular part-time CNAs, activityemployees, housekeeping employees, laundry
maintenance, and dietary employees, waiters and
waitresses, driver, and receptionist employees em-
ployed by us at our facility located at 3535 SW
52nd Avenue, Pembroke Park, Florida; excluding
all other employees including LPNs, technicians,
professional employees, office clerical employees,
guards and supervisors as defined in the Act.ORANGEBLOSSOMMANOR, INC.